 Case 1:17-cv-01136-PLM-PJG ECF No. 40 filed 10/29/18 PageID.217 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 VERNON OARD,

        Plaintiff,
                                                      Case No. 1:17-cv-1136
 v.
                                                      HONORABLE PAUL L. MALONEY
 COUNTY OF MUSKEGON, et al.,

       Defendants.
 ____________________________/


                        ORDER GRANTING MOTION TO STRIKE

       Pending before the Court is Plaintiff’s motion to strike a document (ECF No. 38).

Defendant requests the Court strike his Proof of Service (ECF No. 36) because the wrong

document was attached to the entry during the electronic filing process. Upon due consideration

of the motion,

       IT IS HEREBY ORDERED the motion to strike is GRANTED for the reasons stated in

the motion. The document is STRICKEN from the docket.

       IT IS FURTHER ORDERED that access to the document shall be available only to the

Court and the parties to the lawsuit pending further order of the Court.



Dated: October 29, 2018                                       /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
